EXHIBIT 10.1

DC INDUSTRIAL LIQUIDATING TRUST

AMENDED AND RESTATED

AGREEMENT AND DECLARATION OF TRUST

THIS AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is dated as of
November 3, 2015 by and among Industrial Income Trust Inc., a Maryland
corporation (the “Company”), and Dwight L. Merriman III, Marshall M. Burton and
Stanley A. Moore (collectively, and including any successors thereto, the
“Trustees”).

WHEREAS, the Company’s Board of Directors (the “Board”) and the Company’s
stockholders have approved the merger (the “Merger”) of the Company with and
into Western Logistics II LLC (“Merger Sub”), a Delaware limited liability
company and wholly-owned subsidiary of Western Logistics LLC, a Delaware limited
liability company (“Parent”), and the other transactions contemplated by the
Agreement and Plan of Merger, dated July 28, 2015 by and among the Company,
Parent, and Merger Sub (the “Merger Agreement”), which other transactions
include a plan for the liquidation of the assets of Company not disposed of in
the Merger in accordance with Maryland law (such plan of liquidation, the
“Plan”);

WHEREAS, the Plan provides, among other things, that prior to consummation of
the Merger, the Company will transfer its indirect ownership interests in the
entities that own, directly or indirectly, the Retained Properties (as defined
herein) to a limited liability company formed to complete the development,
lease-up, sale and distribution of the proceeds of the sale of the Retained
Properties;

WHEREAS, the Company has organized DC Liquidating Assets Holdco LLC, a Delaware
limited liability company (“Holdco”), to serve as such limited liability
company;

WHEREAS, Holdco has previously issued two classes of membership interests,
consisting of (i) units of common membership interests (the “Holdco Common
Units”) and (ii) units of special membership interest (“Holdco Special Units”),
to its sole member, IIT Real Estate Holdco LLC, which distributed such
membership interests to its sole member, Industrial Income Operating Partnership
LP, which in turn distributed such membership interests to its partners, in a
partnership division, as follows: 100% of the Holdco Common Units to the Company
and 100% of the Holdco Special Units to the Company’s sponsor or its Affiliates,
which units will entitle the Company’s sponsor or its Affiliates to receive 15%
of all distributions of net sale proceeds (including distributions of loan
proceeds) from sales of the Retained Properties;

WHEREAS, the Plan further provides, among other things, that prior to
consummation of the Merger, the Company will transfer the Holdco Common Units to
a liquidating trust for the benefit of the Company’s stockholders (such
transfer, the “Grant”);

WHEREAS, the statutory trust (the “Trust”) created by the filing of a
certificate of trust with the State Department of Assessments and Taxation of
the State of Maryland under Section 12-204 of the Maryland Statutory Trust Act
(the “Maryland Act”) is intended to be such liquidating trust, with the Trustees
serving as the initial trustees;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Trustees made an initial Agreement and Declaration of Trust,
adopted October 5, 2015 (the “Initial Liquidating Trust Agreement”);

WHEREAS, in connection with the Grant, the Trustees desire to amend and restate
the Initial Liquidating Trust Agreement in order to provide for the liquidation
of the Retained Properties; and

WHEREAS, following the Grant, the Trustees shall administer the Trust pursuant
to the terms of this Agreement in order to liquidate the Retained Properties
and, upon satisfaction of all related liabilities and obligations, to distribute
the residue of the proceeds of the liquidation in accordance with the terms
hereof.

NOW THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

NAMES; DEFINITIONS; PRINCIPAL OFFICE; RESIDENT AGENT

1.1 Name. The Trust shall be known as “DC Industrial Liquidating Trust.”

1.2 Defined Terms. Terms used but not otherwise defined in this Agreement shall
be defined as follows unless the context otherwise requires:

(a) “Affiliate” of any Person means any entity that controls, is controlled by,
or is under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

(b) “Advisor” means DC Liquidating Trust Advisor LLC.

(c) “Agreement” shall mean this instrument as originally executed or as it may
from time to time be amended pursuant to the terms hereof.

(d) “Beneficial Interest” shall mean each Beneficiary’s proportionate share of
the Trust Assets determined by the ratio of the number of Units held by such
Beneficiary to the total number of Units held by all Beneficiaries.

(e) “Beneficiary” shall mean each holder of Units.

(f) “Grant Date” shall mean the date of this Agreement.

 

2



--------------------------------------------------------------------------------

(g) “Holdco Assets” shall mean all the property (real, personal, tangible or
intangible) held from time to time by Holdco, which shall consist of the Holdco
Subsidiary Interests, any Retained Property owned directly by Holdco, and all
dividends, distributions, rents, royalties, income, payments and recoveries of
claims, proceeds and other receipts of, from, or attributable to such assets,
less any of the foregoing utilized by Holdco to pay expenses of the Holdco, the
Trust, or the Holdco Subsidiaries, satisfy Liabilities of Holdco, the Trust, or
the Holdco Subsidiaries or to make distributions to the Trust and the Holdco
Special Member.

(h) “Holdco LLC Agreement” means the amended and restated operating agreement of
Holdco, as it may be amended from time to time.

(i) “Holdco Special Member” shall mean the holder of the Holdco Special Units.

(j) “Holdco Subsidiary” means any corporation, partnership, limited liability
company, joint venture, business trust, real estate investment trust or other
organization, whether incorporated or unincorporated, or other legal entity
directly or indirectly owned by Holdco.

(k) “Holdco Subsidiary Interests” means the outstanding equity interests in any
Holdco Subsidiary.

(l) “Independent Trustees” means Marshall M. Burton and Stanley A. Moore and any
other individual who hereafter becomes a Trustee and who is not on the date of
determination, and within the last two years from the date of determination has
not been, directly or indirectly associated with the Holdco Special Member or
the Advisor by virtue of (i) ownership of an interest in the Holdco Special
Member, the Advisor or any of their Affiliates, (ii) employment by the Holdco
Special Member, the Advisor or any of their Affiliates, (iii) service as an
officer or director of the Holdco Special Member, the Advisor or any of their
Affiliates, (iv) performance of services, other than as a Trustee, for the
Company, the Trust, Holdco, or any of its Subsidiaries, (v) service as a
director or trustee of more than three real estate investment trusts organized
by or advised by any Affiliate of the Advisor, or (vi) maintenance of a material
business or professional relationship with Holdco Special Member, the Advisor or
any of their Affiliates. A business or professional relationship is considered
“material” if the aggregate gross revenue derived by the Trustee from Holdco
Special Member, the Advisor and their Affiliates exceeds five percent of either
the Trustee’s annual gross revenue during either of the last two years or the
Trustee’s net worth on a fair market value basis. An indirect association with
Holdco Special Member or the Advisor shall include circumstances in which a
Trustee’s spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law or brother- or sister-in-law is or has been associated with the
Sponsor, the Advisor, any of their Affiliates or the Company.

(m) “Liabilities” shall mean all taxes, tax audits and any findings arising
from, in connection with or relating thereto, liens, penalties, interest, costs
and expenses, unsatisfied debts, damages, losses, claims, liabilities,
commitments, suits and any other obligations, whether contingent or fixed or
otherwise.

 

3



--------------------------------------------------------------------------------

(n) “Person” shall mean an individual, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.

(o) “Retained Property” shall mean each real property (including all buildings,
structures and other improvements and fixtures located on or under such real
property and all easements, rights and other appurtenances to such real
property) set forth on Schedule A hereto.

(p) “Shares” shall mean the shares of common stock, $0.01 par value per share,
of the Company.

(q) “Stockholders” shall mean the holders of record of the outstanding Shares of
the Company immediately prior to the effective time of the Merger, but before
the redemption of the Special Company Partnership Units (as defined in the
Merger Agreement) pursuant to Section 3.2 of the Merger Agreement.

(r) “Trust Assets” shall mean all the property (real, personal, tangible or
intangible) held from time to time by the Trust and administered by the Trustees
under this Agreement, which shall consist of the Holdco Common Units and all
dividends, distributions, rents, royalties, income, payments and recoveries of
claims, proceeds and other receipts of, from, or attributable to such assets,
less any of the foregoing utilized by the Trustees to pay expenses of the Trust,
satisfy Liabilities of the Trust or to make distributions to the Beneficiaries
pursuant to the terms and conditions hereof.

(s) “Trust Subsidiary” means each of Holdco and each Holdco Subsidiary.

(t) “Units” shall have the meaning given to such term in Section 3.1(a).

1.3 Principal Office in State of Maryland; Resident Agent; Additional Offices.
The principal office of the Trust in the State of Maryland shall be located at
such place as the Trustees may designate. The address of the principal office of
the Trust in the State of Maryland as of the Grant Date is c/o Corporation
Service Company, 7 Saint Paul Street, Baltimore, Maryland 21202. The name and
address of the resident agent of the Trust are Corporation Service Company, 7
Saint Paul Street, Baltimore, Maryland 21202. The resident agent is a Maryland
corporation. The Trust may have additional offices, including a principal
executive office, at such places as the Trustees may from time to time determine
or the business of the Trust may require.

ARTICLE II

NATURE OF THE TRUST

2.1 Bill of Sale, Assignment, Acceptance and Assumption Agreement; Instruments
of Further Assurance. On the Grant Date, prior to the effective time of the
Merger, the Company and the Trust shall execute a Bill of Sale, Assignment,
Acceptance and Assumption Agreement conveying the Holdco Common Units to the
Trust, a copy of which is attached as Appendix A hereto (such conveyance, the
“Grant”). The Company or its successor in the Merger will, upon

 

4



--------------------------------------------------------------------------------

reasonable request of the Trustees, execute, acknowledge, and deliver such
further instruments and do such further acts as may be necessary or proper to
carry out effectively the purposes of this Agreement, to confirm or effectuate
the transfer to the Trustees of any property intended to be covered hereby, and
to vest in the Trustees and its successors and assigns, the estate, powers,
instruments or funds in trust hereunder.

2.2 Purpose of Trust.

(a) The Trust is organized for the sole purpose of liquidating the Retained
Properties and, in connection therewith, holding the Holdco Common Units, acting
as the managing member of Holdco and causing Holdco and the Holdco Subsidiaries
to own, develop, construct, operate, lease-up, finance, administer and realize
the value of the Trust Assets and the Holdco Assets for the ultimate purpose of
liquidating the Trust Assets and the Holdco Assets and distributing the net
proceeds of the Trust Assets and the Holdco Assets to the Beneficiaries, with no
objective to continue or engage in the conduct of a trade or business or cause
Holdco or any Holdco Subsidiary to continue or engage in the conduct of a trade
or business, except as necessary for the orderly liquidation of, and
preservation or realization of the value of, the Trust Assets and the Holdco
Assets.

(b) In connection with the foregoing, the Trustees will (i) take such actions as
they deem necessary or appropriate to carry out the purpose of the Trust and
facilitate such ownership, development, construction, operation, lease-up,
financing, administration, realization and liquidation of the Trust Assets and
the Holdco Assets, (ii) protect, conserve and manage the Trust Assets and the
Holdco Assets in accordance with the terms and conditions hereof, and
(iii) distribute the net proceeds of the Trust Assets and the Holdco Assets in
accordance with the terms and conditions hereof.

(c) It is intended that, for federal, state and local income tax purposes, the
Trust shall be treated as a liquidating trust under Treasury Regulation
Section 301.7701-4(d) and any analogous provision of state or local law, and the
Beneficiaries shall be treated as the owners of their respective share of the
Trust pursuant to Sections 671 through 679 of the Internal Revenue Code of 1986,
as amended (the “Code”) and any analogous provision of state or local law, and
shall be taxed on their respective share of the Trust’s taxable income
(including both ordinary income and capital gains) pursuant to Section 671 of
the Code and any analogous provision of state or local law. The Trustees shall
file all tax returns required to be filed with any governmental agency
consistent with this position, including, but not limited to, any returns
required of grantor trusts pursuant to Treasury Regulation Section 1.671-4(a).

2.3 No Reversion to the Company. In no event shall any part of the Trust Assets
revert to or be distributed to the Company or its successor in the Merger.

2.4 Payment of Trustee Liabilities. If any Liability is asserted against any
Trustee as a result of the Grant, the Trustees may use such part of the Trust
Assets or the Holdco Assets as may be necessary in contesting any such Liability
or in payment thereof, and in no event shall the Trustees, Beneficiaries,
officers of the Trust or any subsidiary of the Trust, manager, Advisor or agents
of the Trust be personally liable, nor shall resort be had to the private
property of such Persons, in the event that the Trust Assets and the Holdco
Assets are not sufficient to satisfy the Liabilities of the Trust.

 

5



--------------------------------------------------------------------------------

2.5 Management of Subsidiaries.

(a) Subject to the terms of any agreements governing the management and
operation of any Trust Subsidiary, including without limitation with respect to
obligations of the directors, officers, managers, partners or members of any
such entity to act in the best interests of the Trust Subsidiary and the equity
holders, partners or members of such Trust Subsidiary, the Trustees shall take
such actions with respect to the Trust’s direct or indirect interest in each
Trust Subsidiary (whether in connection with the Trust’s position as direct or
indirect equity owner, partner, member or manager, or as a director, officer,
employee or agent of such Trust Subsidiary), and shall, subject to any
obligations to any other equity owners, partners or members of a Trust
Subsidiary, cause each Trust Subsidiary to take such actions, as are consistent
with the purposes and provisions of the Trust and this Agreement.

(b) The Trustees shall, to the extent not done on or prior to the Grant Date,
and to the extent deemed necessary or desirable by the Trustees, amend, or cause
to be amended, the operating agreements and other governing documents of each
Trust Subsidiary and take such other action to provide that the purpose of such
entity is substantially the same as that set forth in Section 2.2, including no
objective to continue or engage in the conduct of a trade or business (other
than as necessary to realize or preserve the value of its assets) and the
expeditious but orderly disposition and distribution of its assets; provided
that it shall not be inconsistent with the provisions of this paragraph for any
Trust Subsidiary to continue to engage in a trade or business following such
time as the Trust has sold all of its interests in such Trust Subsidiary in
furtherance of the Plan.

(c) The Trustees shall cause each Trust Subsidiary to distribute to the Trust
and to such Trust Subsidiary’s other equity owners, partners or members, if any,
in accordance with the governing documents of such Trust Subsidiary, on or
before each distribution provided for in Section 5.6 and Section 5.7 such
portion of its cash as is deemed necessary by the Trustees to make such
distribution pursuant to Section 5.6 or Section 5.7.

(d) The Trustees may serve as partners, members, directors, officers, employees
or agents of a Trust Subsidiary.

2.6 Management Services Agreement. Concurrently with the Grant, the Trust and
Holdco will enter into a management services agreement with the Advisor to
provide asset, development and development oversight and operating management
services for the Retained Properties, to assist in the sale of such properties,
and to provide administrative services to the Trust and the Trust Subsidiaries,
on such terms and conditions as may be approved by the Trustees.

 

6



--------------------------------------------------------------------------------

ARTICLE III

BENEFICIAL INTERESTS

3.1 Beneficial Interests.

(a) Pursuant to the Plan, immediately prior to the effective time of the Merger,
but before the redemption of the Special Company Partnership Units (as defined
in the Merger Agreement) pursuant to Section 3.2 of the Merger Agreement, the
Company will distribute to each record owner of outstanding Shares one unit of
Beneficial Interest (a “Unit”) in the Trust for each Share then held of record
by such Stockholder. Following this distribution, each Beneficiary shall have a
pro rata undivided beneficial interest in the Holdco Common Units and the other
Trust Assets equal to the number of Units held by such Beneficiary divided by
the total number of Units held by all Beneficiaries.

(b) The rights of Beneficiaries in, to and under the Trust Assets and the Trust
shall not be represented by any form of certificate or other instrument, and no
Beneficiary shall be entitled to such a certificate. The Trustees shall
maintain, or cause to be maintained, a record of the name and address of each
Beneficiary and the aggregate number of Units held by such Beneficiary.

(c) If any conflicting claims or demands are made or asserted with respect to
the ownership of any Units, or if there is any disagreement between the
transferees, assignees, heirs, representatives or legatees succeeding to all or
part of the interest of any Beneficiary resulting in adverse claims or demands
being made in connection with such Units, then, in any of such events, the
Trustees shall be entitled, at their sole election, to refuse to comply with any
such conflicting claims or demands. In so refusing, the Trustees may elect to
make no payment or distribution with respect to such Units, or to make such
payment to a court of competent jurisdiction or an escrow agent, and in so
doing, the Trustees shall not be or become liable to any of such parties for its
failure or refusal to comply with any of such conflicting claims or demands or
to take any other action with respect thereto, nor shall the Trustees be liable
for interest on any funds which it may so withhold. Notwithstanding anything to
the contrary set forth in this Section 3.1(c), the Trustees shall be entitled to
refrain and refuse to act until either (i) the rights of the adverse claimants
have been adjudicated by a final judgment of a court of competent jurisdiction,
(ii) all differences have been adjusted by valid written agreement between all
of such parties, and the Trustees shall have been furnished with an executed
counterpart of such agreement, or (iii) there is furnished to the Trustees a
surety bond or other security satisfactory to the Trustees, as they shall deem
appropriate, to fully indemnify them as between all conflicting claims or
demands.

3.2 Rights of Beneficiaries. Each Beneficiary shall be entitled to participate
in the rights and benefits due to a Beneficiary hereunder according to the
Beneficiary’s Beneficial Interest. Each Beneficiary shall take and hold the same
subject to all the terms and provisions of this Agreement. The interest of each
Beneficiary hereunder is declared, and shall be in all respects, personal
property and upon the death of an individual Beneficiary, the Beneficiary’s
Beneficial Interest shall pass as personal property to the Beneficiary’s legal
representative and

 

7



--------------------------------------------------------------------------------

such death shall in no way terminate or affect the validity of this Agreement. A
Beneficiary shall have no title to, right to, possession of, management of, or
control of, any of the Trust Assets except the right to receive distributions of
the net proceeds thereof as, when, and if made as expressly provided herein. No
widower, widow, heir or devisee of any person who may be a Beneficiary shall
have any right of dower, homestead, or inheritance, or of partition, or of any
other right, statutory or otherwise, in any of the Trust Assets.

3.3 Limitations on Transfer. THE BENEFICIAL INTEREST OF A BENEFICIARY MAY NOT BE
TRANSFERRED OTHER THAN BY WILL, INTESTATE SUCCESSION OR OPERATION OF LAW;
provided that a Beneficiary shall be allowed to assign or transfer a Beneficial
Interest held by a tax-qualified employee retirement plan or account (including
a regular IRA, a Keogh plan or a 401(k) plan) to the plan participant or account
owner, but only if and to the extent that (x) a distribution from the plan or
account is required to be made in order to satisfy the required minimum
distribution (“RMD”) provisions applicable to such plan or account, and (y) such
RMD requirements cannot be satisfied by distributing other assets from such plan
or account, or from other accounts of such account owner; and further provided,
that the executor or administrator of the estate of a Beneficiary may mortgage,
pledge, grant a security interest in, hypothecate or otherwise encumber, the
Beneficial Interest held by the estate of such Beneficiary if necessary in order
to borrow money to pay estate, succession or inheritance taxes or the expenses
of administering the estate of the Beneficiary, upon written notice to and upon
written consent of the Trustees, which consent may be withheld in the Trustees’
sole discretion. Furthermore, except as may be otherwise required by law, the
Beneficial Interests of the Beneficiaries hereunder shall not be subject to
attachment, execution, sequestration or any order of a court, nor shall such
interests be subject to the contracts, debts, obligations, engagements or
liabilities of any Beneficiary. The interest of a Beneficiary shall be paid by
the Trustees to the Beneficiary free and clear of all assignments, attachments,
anticipations, levies, executions, decrees and sequestrations and shall become
the property of the Beneficiary only when actually received by such Beneficiary.

3.4 Trustees as Beneficiary. The Trustees, either individually or in a
representative or fiduciary capacity, may be a Beneficiary to the same extent as
if they were not the Trustees hereunder and shall have all rights of a
Beneficiary, including, without limitation, the right to vote and to receive
distributions, to the same extent as if they were not the Trustees hereunder.

ARTICLE IV

DURATION AND TERMINATION OF THE TRUST

4.1 Duration. The existence of the Trust shall terminate upon the earliest of
(1) the liquidation and distribution of the net proceeds of all of the Trust
Assets and Holdco Assets as provided in Section 5.7, or (2) the expiration of a
period of three years from the Grant Date. Notwithstanding the foregoing, the
Trustees may continue the existence of the Trust beyond the three-year term if
the Trustees reasonably determine that an extension is necessary to fulfill the
purposes of the Trust, provided that the Trustees have requested and obtained
additional no-action assurance from the Division of Corporation Finance of the
Securities and Exchange Commission (the “Commission”) regarding relief from
registration and reporting requirements under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) prior to any such extension.

 

8



--------------------------------------------------------------------------------

4.2 Other Obligations of Trustees upon Termination. Upon termination of the
Trust, the Trustees shall provide for the retention of the books, records, lists
of holders of Units, and files which shall have been delivered to or created by
the Trustees, the Advisor, or their respective agents. At the Trustees’
discretion, all of such records and documents may be destroyed at any time after
six years following the final distribution with respect to the Holdco Assets.
Except as otherwise specifically provided herein, upon the final distribution
with respect to the Holdco Assets, the Trustees shall have no further duties or
obligations hereunder; provided, that the Trustees shall execute and deliver
such other instruments and agreements as shall be reasonably necessary to effect
the termination of the Trust.

ARTICLE V

ADMINISTRATION OF TRUST ASSETS

5.1 Sale of Holdco Assets and Trust Assets. Subject to the terms and conditions
of this Agreement and the Holdco LLC Agreement, the Trustees shall cause Holdco
and the Holdco Subsidiaries to continue the development and lease-up of the
Retained Properties with the objective of realizing the value of the Retained
Properties for the benefit of the members of Holdco and the Beneficiaries.
Subject to the terms and conditions of this Agreement and the Holdco LLC
Agreement, the Trustees may, and may cause the Trust, in its capacity as
managing member of Holdco to, at such times as they deem appropriate, in their
discretion, collect, liquidate, reduce to cash, transfer, assign, or otherwise
dispose of all or any part of the Holdco Assets or the Trust Assets as they deem
appropriate at public auction or at private sale for cash, securities or other
property, or upon credit (either secured or unsecured as the Trustee shall
determine). The Trustees shall make continuing efforts to dispose of the Holdco
Assets and the Trust Assets, make timely distributions and not unduly prolong
the duration of the Trust.

5.2 Efforts to Resolve Claims and Liabilities. Subject to the terms and
conditions of this Agreement, the Trustees shall make appropriate efforts to
resolve any contingent or unliquidated claims and outstanding contingent
Liabilities for which the Trust or any Trust Subsidiary may be responsible,
administer and dispose of the Holdco Assets and the Trust Assets as contemplated
in the Holdco LLC Agreement and this Agreement, make timely distributions to the
members of Holdco and the Beneficiaries, and not unduly prolong the duration of
the Trust.

5.3 Continued Collection of Trust Assets. All property that is determined to be
a part of the Trust Assets shall continue to be collected by the Trustees and
held as a part of the Trust. The Trustees shall hold the Trust Assets without
being obligated to provide for or pay any interest thereon to any Beneficiary,
except to the extent of such Beneficiary’s share of interest actually earned by
the Trust after payment of the Trust’s liabilities and expenses as provided in
Section 5.5.

 

9



--------------------------------------------------------------------------------

5.4 Restriction on Trust Assets. The Trust shall not receive, or permit any
Trust Subsidiary to receive, transfers of, and shall cause to be distributed,
any assets prohibited by Revenue Procedure 82-58, 1982-2 C.B. 847 (as amplified
by Revenue Procedure 91-15, 1991-1 C.B. 484), as the same may be further
amended, supplemented, or modified, including, but not limited to, any listed
stocks or securities, any readily-marketable assets, any operating assets of a
going business, any unlisted stock of a single issuer that represents 80% or
more of the stock of such issuer, or any general or limited partnership
interest, it being understood that the interests in the Trust Subsidiaries do
not constitute any such assets. The Trustees shall not retain cash in excess of
a reasonable amount to meet expenses and Liabilities of the Trust and the Trust
Assets.

5.5 Payment of Expenses and Liabilities. The Trustees shall pay from the Trust
Assets all expenses and Liabilities of the Trust and of the Trust Assets,
including, but not limited to, interest, penalties, taxes, assessments, and
public charges of any kind or nature and the costs, charges, and expenses
connected with or growing out of the execution or administration of the Trust
and such other payments and disbursements as are provided in this Agreement or
which may be determined to be a proper charge against the Trust Assets by the
Trustees.

5.6 Interim Distributions. At such times as may be determined in their sole
discretion, the Trustees shall cause Holdco to distribute to its members, and
upon receipt of the Trust’s share of such distribution (as the holder of the
Holdco Common Units), the Trustees shall distribute, or cause to be distributed,
to the Beneficiaries, in proportion to the number of Units held by each
Beneficiary on the record date for such distribution as determined by the
Trustees in their sole discretion, such cash or other property comprising a
portion the Trust Assets as the Trustees may in their sole discretion determine
may be distributed.

5.7 Final Distribution. If the Trustees determine that the Liabilities and all
other claims, expenses, charges, and obligations of the Trust and the Trust
Subsidiaries have been paid or discharged, and all Trust Assets have been
liquidated, the Trustees shall, as expeditiously as is consistent with the
conservation and protection of the Holdco Assets and the Trust Assets, cause
Holdco to distribute to its members the remaining Holdco Assets, if any, and
upon receipt of the Trust’s share of such distribution (as the holder of the
Holdco Common Units), distribute such share to the Beneficiaries in proportion
to the number of Units held by each Beneficiary.

5.8 Reports to Beneficiaries.

(a) As soon as practicable after the Grant Date, the Trustees will mail to each
Beneficiary a notice indicating how many Units such person beneficially owns and
the Trustees’ addresses and other contact information.

(b) As soon as practicable after the end of each fiscal year of the Trust on a
timeline as though the Trust were a non-accelerated filer of reports under the
Securities Exchange Act of 1934, the Trust shall file an annual report on Form
10-K with the Commission showing the assets and liabilities of the Trust at the
end of the applicable calendar year and the receipts and disbursements of the
Trust for such period covered by the report. The annual report also will
describe the changes in the assets of the Trust and the actions taken by the
Trustees during such period covered by the report. The financial statements
contained within such annual report need not be audited but will be prepared on
a liquidation basis in accordance with

 

10



--------------------------------------------------------------------------------

generally accepted accounting principles. The Trust also will file interim
reports on Form 8-K with the Commission whenever an event occurs for which a
Form 8-K is required to be filed for the Trust or whenever, in the opinion of
the Trustees, in their discretion, any other material event relating to the
Trust or its assets has occurred.

(c) The tax year and the fiscal year of the Trust shall end on December 31 of
each year.

5.9 Federal Income Tax Information. As soon as practicable after the close of
each tax year, the Trustees shall mail to each Person who was a Beneficiary
during such year, a statement showing, on a per Unit basis, the information
necessary to enable a Beneficiary to determine its taxable income (if any) from
the Trust as determined for federal income tax purposes. In addition, after
receipt of a request in good faith, the Trustees shall furnish to any Person who
has been a Beneficiary at any time during the preceding year, at the expense of
such Person and at no cost to the Trust, a statement containing such further tax
information as is reasonably available to the Trustees and reasonably requested
by such Person.

5.10 Books and Records. The Trustees shall maintain in respect of the Trust and
the holders of Units books and records relating to the Trust Assets and the
income and liabilities of the Trust in such detail and for such period of time
as may be necessary to enable it to make full and proper accounting in respect
thereof in accordance with this Article V and to comply with applicable law.
Such books and records shall be maintained on a basis or bases of accounting
necessary to facilitate compliance with the tax reporting requirements of the
Trust and the reporting obligations of the Trustees under Section 5.8. Nothing
in this Agreement requires the Trustees to file any accounting or seek approval
of any court with respect to the administration of the Trust or as a condition
for making any payment or distribution out of the Trust Assets. Beneficiaries
and their agents shall be entitled, upon 30 days’ prior written notice delivered
to the Trustees, to inspect and copy (at their own expense) during normal
business hours the following (and only the following) documents, solely to the
extent that such documents are not publicly available on the website of the
Commission: (i) this Agreement and all amendments hereto; (ii) minutes of the
proceedings (if any) of the Beneficiaries; (iii) an annual statement of affairs
(which may be the annual report contemplated by Section 5.8(a)); and (iv) any
voting trust agreements on file at the Trust’s principal office; provided that,
if so requested, such Beneficiaries shall have entered into a confidentiality
agreement satisfactory in form and substance to the Trustees

5.11 Appointment of Agents, etc.

(a) The Trustees shall be responsible for the general policies of the Trust and
for the general supervision of the activities of the Trust and Trust
Subsidiaries conducted by all agents, officers, employees, advisors or managers
of the Trust or any of the Trust Subsidiaries. The Trustees shall have the power
to appoint, employ or contract with any Person or Persons as the Trustees may
deem necessary or proper for the transaction of all or any portion of the
activities of the Trust, including appointment of officers of the Trust and the
Trust Subsidiaries and the retention of the Advisor under a management services
agreement, as contemplated by Section 2.6. For purposes of this Agreement, the
Advisor shall be deemed to be an agent of the Trust.

 

11



--------------------------------------------------------------------------------

(b) The Trustees shall have the power to determine the terms and compensation of
any Person with whom it may contract pursuant to Section 5.11(a).

(c) The Trustees shall not be required to administer the Trust as their sole and
exclusive function and the Trustees may have other business interests and may
engage in other activities similar or in addition to those relating to the
Trust, including in competitive business interests, including the rendering of
advice or services of any kind to investors or any other Persons and the
management of other investments, subject to the Trustees’ obligations under this
Agreement and applicable law.

ARTICLE VI

BOARD OF TRUSTEES

6.1 Board of Trustees. The Trust and its affairs shall be governed, managed and
administered by a Board of Trustees. References in this Agreement to the
“Trustees” shall constitute references to the Board of Trustees acting as
described in this Article VI, unless the context otherwise requires.

6.2 Number and Qualification of Trustees.

(a) Subject to the provisions of Section 6.3 relating to the period pending the
appointment of a successor Trustee, there shall be three Trustees of this Trust
comprising the Board of Trustees, who shall be citizens and residents of, or a
corporation or other entity which is incorporated or formed under the laws of, a
state of the United States and, if a corporation, it shall be authorized to act
as a corporate fiduciary under the laws of the State of Maryland or such other
jurisdiction as shall be determined by the Trustee in its sole discretion. The
number of Trustees may be increased or decreased from time to time by the
Trustees, provided that there shall never be fewer than one Trustee.

(b) If a corporate Trustee shall ever change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other bank or
trust company, such corporate trustee shall be deemed to be a continuing entity
and shall continue to act as a trustee hereunder with the same liabilities,
duties, powers, titles, discretions, and privileges as are herein specified for
a Trustee.

(c) A majority of the Trustees shall be Independent Trustees; provided that, if
one or more Independent Trustees shall resign or be removed, and pending the
filling of the vacancy or vacancies created by such resignation or removal less
than a majority of the Trustees are Independent Trustees, the failure of a
majority of the Trustees to be Independent Trustees shall not affect the
validity of any action taken by the Trustees.

 

12



--------------------------------------------------------------------------------

6.3 Resignation and Removal. Any Trustee may resign and be discharged from the
Trust by giving written notice to the other Trustees. Such resignation shall
become effective on the date specified in such notice. Any Trustee may be
removed at any time, with or without cause, by Beneficiaries holding in the
aggregate more than two-thirds of the total Units held by all Beneficiaries at a
meeting of the Beneficiaries duly called for such purpose.

6.4 Appointment of Successor. If at any time a Trustee resigns or is removed,
dies, becomes mentally incompetent or physically incapable of performing such
Trustee’s responsibilities hereunder (as determined by the other Trustees), or
is adjudged bankrupt or insolvent, unless the remaining Trustees (if any) shall
decrease the number of Trustees comprising the Board of Trustees pursuant to
Section 6.2 hereof, or in the event the number of Trustees comprising the Board
of Trustees shall be increased pursuant to Section 6.2 hereof, a vacancy shall
be deemed to exist and a successor shall be appointed by action of a majority of
the remaining Trustees (if any). If (i) such a vacancy is not filled by the
remaining Trustees within ninety (90) days, and the remaining Trustees, if any,
have notified the Beneficiaries of their inability to fill such vacancy or
(ii) there is no remaining Trustee then, the Beneficiaries may, pursuant to
Article XII hereof, call a meeting to appoint a successor Trustee or successor
Trustees. At such meeting, holders of a majority of the outstanding Units shall
constitute a quorum and a successor Trustee or successor Trustees shall be
appointed by Beneficiaries holding Units representing a majority of the total
Units present at the meeting, in person or by proxy, with each Unit being
entitled to be voted with respect to each vacancy to be filled at such meeting.
Pending the appointment of a successor Trustee, the remaining Trustee or
Trustees then serving may continue to take all actions that may be taken by the
Trustees hereunder.

6.5 Acceptance of Appointment by Successor Trustee. Any successor Trustee
appointed hereunder shall execute an instrument accepting such appointment
hereunder and shall file one counterpart with the books and records of the Trust
and, in case of a resignation, deliver one counterpart to the resigning Trustee.
Thereupon such successor Trustee shall, without any further act, become vested
with all the estates, properties, rights, powers, trusts, and duties of its
predecessor in the Trust hereunder with like effect as if originally named
therein.

6.6 Required Approval for Action by Trustees. At any time there is more than one
Trustee, all action required or permitted to be taken by the Trustees, in their
capacity as Trustees, shall be taken by approval, consent, vote or resolution,
including by written consent, authorized by at least a majority of the Trustees.

6.7 Compensation; Expense Reimbursement. The Independent Trustees shall be
entitled to receive compensation for their services as Trustees comparable to
that paid by the Company to its independent directors prior to the Merger,
consisting of reasonable meeting fees or quarterly or annual retainer fees or a
combination of such fees, as determined by the Trustees. Each Trustee shall be
reimbursed from the Trust Assets or the Holdco Assets for all expenses
reasonably incurred, and appropriately documented, by such Trustee in the
performance of that Trustee’s duties in accordance with this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

POWERS OF AND LIMITATIONS ON THE TRUSTEES

7.1 Limitations on Trustees. The Trustees shall not cause the Trust, and shall
not cause any Trust Subsidiary, to enter into or engage in any trade or business
except as necessary to carry out the purposes of the Trust. In no event shall
the Trustees take any action which would jeopardize the status of the Trust as a
“liquidating trust” for federal, state or local income tax purposes within the
meaning of Treasury Regulation Section 301.7701-4(d) and any analogous provision
of state or local law. The Trustees shall not invest any of the cash held as
Trust Assets in securities of any other Person, except that the Trustees may
invest in (i) direct obligations of the United States of America or obligations
of any agency or instrumentality thereof which mature not later than one year
from the date of acquisition thereof, (ii) money market deposit accounts,
checking accounts, savings accounts, or certificates of deposit, or other time
deposit accounts which mature not later than one year from the date of
acquisition thereof which are issued by a commercial bank or savings institution
organized under the laws of the United States of America or any state thereof,
or (iii) other temporary investments not inconsistent with the Trust’s status as
a liquidating trust for tax purposes.

7.2 Specific Powers of Trustees. Subject to the provisions of the terms and
conditions of this Agreement, the Trustees shall have the following specific
powers in addition to any and all powers conferred upon them by any other
Section or provision of this Agreement or any laws of the State of Maryland;
provided that the enumeration of the following powers shall not be considered in
any way to limit or control the power of the Trustees to act as specifically
authorized by any other Section or provision of this Agreement and to act in
such a manner as the Trustees may deem necessary or appropriate to conserve and
protect the Trust Assets and the Holdco Assets or to confer on the Beneficiaries
the benefits intended to be conferred upon them by this Agreement:

(a) to determine the nature and amount of the consideration to be received with
respect to the lease, sale or other disposition of, or the grant of interest in,
the Trust Assets and/or the Holdco Assets;

(b) to collect, liquidate, finance or refinance or otherwise convert into cash,
or such other property as it deems appropriate, all property, assets and rights
in the Trust Assets and/or the Holdco Assets, and to pay, discharge, and satisfy
all other claims, expenses, charges, Liabilities and obligations existing with
respect to the Trust Assets, the Holdco Assets, the Trust or the Trustees;

(c) to elect, appoint, engage, retain or employ any Persons as officers, agents,
representatives, employees or independent contractors (including without
limitation real estate advisors, investment advisors, accountants, transfer
agents, attorneys-at-law, managers, appraisers, brokers, or otherwise) in one or
more capacities, and to pay reasonable compensation from the Trust Assets or the
Holdco Assets for services in as many capacities as such Person may be so
elected, appointed, engaged, employed or retained, to prescribe the titles,
powers and duties, terms of service and other terms and conditions of the
election, appointment, engagement, employment or retention of such Persons and,
except as prohibited by law, to delegate any of the powers and duties of the
Trustees to officers, agents, representatives, independent contractors,
employees or other Persons, including, without limitation, the retention of
Advisor and its

 

14



--------------------------------------------------------------------------------

affiliates to provide various services to the Trust and the Subsidiaries owned
by it consistent with the types of services and compensation terms previously
applicable to the Company prior to the formation of the Trust, plus a
disposition fee with respect to the sale or other disposition of the Trust
Assets and/or the Holdco Assets;

(d) to retain and set aside such funds out of the Trust Assets or the Holdco
Assets as the Trustees shall deem necessary or expedient to pay, or provide for
the payment of (i) unpaid claims, expenses, charges, Liabilities and obligations
of the Trust or any Trust Subsidiary; and (ii) the expenses of administering the
Trust Assets;

(e) to do and perform any and all acts necessary or appropriate for the
conservation, protection and realization of value of the Trust Assets and the
Holdco Assets, including acts or things necessary or appropriate to maintain the
Trust Assets and the Holdco Assets held by the Trustees pending sale or
disposition thereof or distribution thereof to the Beneficiaries;

(f) to institute, defend, settle or otherwise resolve actions, judgments or
claims for declaratory relief or other actions, judgments or claims and to take
such other action, in the name of the Trust or any Subsidiary owned by it or as
otherwise required, as the Trustees may deem necessary or desirable to enforce
any instruments, contracts, agreements, causes of action, or rights relating to
or forming a part of the Trust Assets or the Holdco Assets;

(g) to determine conclusively from time to time the value of and to revalue the
securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate;

(h) to cancel, terminate or amend any instruments, contracts, agreements,
obligations, or causes of action relating to or forming a part of the Trust
Assets or the Holdco Assets, and to execute new instruments, contracts,
agreements, obligations or causes of action notwithstanding that the terms of
any such instruments, contracts, agreements, obligations, or causes of action
may extend beyond the terms of the Trust;

(i) in the event any of the property which is or may become a part of the Trust
Assets or the Holdco Assets is situated in any state or other jurisdiction in
which the Trustees are not qualified to act as Trustees, to nominate and appoint
an individual or corporate trustee qualified to act in such state or other
jurisdiction in connection with the property situated in that state or other
jurisdiction as a trustee of such property and require from such trustee such
security, if any, as may be designated by the Trustees, which, in the sole
discretion of the Trustees may be paid out of the Trust Assets or the Holdco
Assets. The trustee so appointed shall have all the rights, powers, privileges
and duties and shall be subject to the conditions and limitations of the Trust,
except as limited by the Trustees and except where the same may be modified by
the laws of such state or other jurisdiction (in which case, the laws of the
state or other jurisdiction in which such trustee is acting shall prevail to the
extent necessary). Such trustee shall be answerable to the Trustees herein
appointed for all monies, assets and other property which may be received by it
in connection with the administration of such property. The Trustees hereunder
may remove such trustee, with or without cause, and appoint a successor trustee
at any time by the execution by the Trustees of a written instrument declaring
such trustee removed from office, and specifying the effective date of removal;

 

15



--------------------------------------------------------------------------------

(j) to cause any investments of any part of the Trust Assets or the Holdco
Assets to be registered and held in its name or in the names of a nominee or
nominees without increase or decrease of liability with respect thereto;

(k) to (i) terminate and dissolve any entities owned by the Trust or any Trust
Subsidiary and (ii) form any new entities to be owned by the Trust or any Trust
Subsidiary, provided that the interests in any such newly formed entities would
not constitute assets prohibited by Revenue Procedure 82-58, 1982-2 C.B. 847 (as
amplified by Revenue Procedure 91-15, 1991-1 C.B. 484), as the same may be
further amended, supplemented, or modified;

(l) to perform any act authorized, permitted, or required under any instrument,
contract, agreement, right, obligation, or cause of action relating to or
forming a part of the Trust Assets or the Holdco Assets whether in the nature of
an approval, consent, demand, or notice thereunder or otherwise, unless such act
would require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement; and

(m) adopt By-laws not inconsistent with this Agreement providing for the conduct
of the business of the Trust and to amend and repeal them.

7.3 Conflicts of Interest.

(a) Whenever a conflict of interest exists or arises between any Trustee or any
of such Trustee’s Affiliates, on the one hand, and the Trust, on the other hand
(a “Conflict of Interest”), any decisions or actions taken by the Trustees with
respect to such Conflict of Interest (i) shall be taken only by the Independent
Trustees and (ii) shall not include the conflicted Trustee. Any agreements or
arrangements concerning a Conflict of Interest shall be on terms no less
favorable to the Trust than those available to the Trust in similar agreements
or arrangements with unaffiliated third parties.

(b) Whenever a Conflict of Interest arises or whenever this Agreement or any
other agreement contemplated herein provides that the Trustees shall act in a
manner that is, or provide terms that are, fair and reasonable to the Trust, any
Beneficiaries or any other Person, the Trustees making such decision or taking
such action shall resolve such Conflict of Interest, take such action or provide
such terms, considering in each case the relative interest of each party
(including their own interest) to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices and any applicable generally accepted accounting
practices or principles.

(c) Rights of Trustees, Employees, Independent Contractors and Agents to Own
Units or Other Property and to Engage in Other Business. Any Trustee, officer,
employee, independent contractor or agent of the Trust, including the Advisor,
may own, hold and dispose of Units for its individual account, and may exercise
all rights thereof and thereunder to the same

 

16



--------------------------------------------------------------------------------

extent and in the same manner as if it were not a Trustee, officer, employee,
independent contractor or agent of the Trust. Any Trustee, officer, employee,
independent contractor or agent of the Trust, including the Advisor, may, in its
personal capacity or in the capacity of trustee, manager, officer, director,
shareholder, partner, member, advisor, employee of any Person or otherwise, have
business interests and holdings similar to or in addition to those relating to
the Trust, including business interests and holdings that are competitive with
the Trust. Any Trustee, officer, employee, independent contractor or agent of
the Trust, including the Advisor, may be a trustee, manager, officer, director,
shareholder, partner, member, advisor, employee or independent contractor of, or
otherwise have a direct or indirect interest in, any Person who may be engaged
to render advice or services to the Trust, and may receive compensation from
such Person as well as compensation as Trustee, employee, independent contractor
or agent, including as manager or Advisor, or otherwise hereunder so long as
such interest is disclosed to the Trustees. None of these activities in and of
themselves shall be deemed to conflict with its duties as Trustee, officer,
employee, independent contractor or agent of the Trust, including as Advisor.
The doctrine of corporate opportunity, or any analogous doctrine, shall not
apply to the Trustees or officers or other agents of the Trust or the Trust
Subsidiaries, including the Advisor. No Trustee or officer who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Trust shall have any duty to communicate or
offer such opportunity to the Trust, and such Trustee shall not be liable to the
Trust or to the Beneficiaries for breach of any fiduciary or other duty by
reason of the fact that such Trustee pursues or acquires for, or directs such
opportunity to another Person or does not communicate such opportunity or
information to the Trust. Neither the Trust nor any Beneficiary shall have any
rights or obligations by virtue of this Agreement or the trust relationship
created hereby in or to such independent ventures or the income or profits or
losses derived therefrom, and the pursuit of such ventures, even if competitive
with the activities of the Trust, shall not be deemed wrongful or improper. Any
Trustee may engage or be interested in any financial or other transaction with
the Beneficiaries or any Affiliate of the Trust or the Beneficiaries, or may act
as depositary for, trustee or agent for, or act on any committee or body of
holders of, securities or other obligations of the Trust or the Beneficiaries or
their Affiliates.

ARTICLE VIII

DUTIES AND LIABILITIES OF THE TRUSTEES, BENEFICIARIES AND AGENTS;
INDEMNIFICATION

8.1 Generally. The Trustees accept and undertake to discharge the Trust, upon
the terms and conditions hereof, on behalf of the Beneficiaries. Each Trustee
shall exercise such rights and powers vested in the Trustees by this Agreement
in good faith, and use the same degree of care and skill in his, her, or its
exercise as a prudent man or woman would exercise or use under the circumstances
in the conduct of his or her own affairs, and no Trustee shall have or be deemed
to have any fiduciary or other duty to the Trust, any Beneficiary, any Trustee
or any other Person, except for such duties as are expressly provided by this
Agreement. The provisions of this Agreement, to the extent that they restrict or
otherwise limit the duties and liabilities of the Trustees otherwise existing at
law or in equity are agreed by the parties hereto to replace such other duties
and liabilities of the Trustees. To the maximum extent that Maryland law in
effect from time to time permits limitation of the liability of trustees or
officers of a

 

17



--------------------------------------------------------------------------------

Maryland statutory trust, no present or former Trustee or officer or other agent
of the Trust or of any Trust Subsidiary, including the Advisor, shall be subject
to any personal liability whatsoever in tort, contract or otherwise, to the
Trust, any Beneficiary or any other Person. Neither the amendment nor repeal of
this Section 8.1, nor the adoption or amendment of any other provision of this
Agreement inconsistent with this Section 8.1, shall apply to or affect in any
respect the applicability of the preceding sentence with respect to any act or
failure to act which occurred prior to such amendment, repeal or adoption. In
addition, notwithstanding the foregoing:

(a) no successor Trustee shall be responsible for the acts or omissions of a
Trustee in office prior to the date on which such successor becomes a Trustee;

(b) the Trustees shall not be required to perform any duties or obligations
except for the performance of such duties and obligations as are specifically
set forth in this Agreement, and no implied covenants or obligations shall be
read into this Agreement against the Trustees;

(c) in the absence of bad faith on the part of the Trustees, the Trustees may
conclusively rely, as to the truth, accuracy and completeness thereof, on the
statements and certificates or opinions furnished to the Trustees and conforming
to the requirements of this Agreement;

(d) no Trustee shall be liable for any act which such Trustee may do or omit to
do hereunder, or for any mistake of fact or law, or for any error of judgment,
or for the misconduct of any employee, agent, representative or attorney
appointed by the Trustees, or for anything that it may do or refrain from doing
in connection with this Agreement while acting in good faith; and

(e) no Trustee shall be liable with respect to any action taken or omitted to be
taken by such Trustee in accordance with (i) a written opinion of legal counsel
addressed to the Trustees or (ii) the direction of Beneficiaries having
aggregate Beneficial Interests of at least a majority of all Beneficial
Interests relating to the exercise by the Trustees of any trust or power
conferred upon the Trustees under this Agreement.

8.2 Reliance by Trustees.

(a) The Trustees may consult with legal counsel, auditors or other experts to be
selected by them and the advice or opinion of such counsel, auditors, or other
experts shall be full and complete personal protection to the Trustees and
agents of the Trust in respect of any action taken or suffered by the Trustees
in good faith and in the reliance on, or in accordance with, such advice or
opinion.

(b) Persons dealing with the Trustees shall look only to the Trust Assets to
satisfy any liability incurred by the Trustees to such Person in carrying out
the terms of the Trust, and the Trustees shall have no personal or individual
obligation to satisfy any such liability.

 

18



--------------------------------------------------------------------------------

(c) As far as reasonably practicable, the Trustees shall cause any written
instrument creating an obligation of the Trust to include a reference to this
Agreement and to provide that neither the Beneficiaries, the Trustees nor their
agents shall be liable thereunder, and that the other parties to such instrument
shall look solely to the Trust Assets for the payment of any claim thereunder or
the performance thereof; provided that the omission of such provision from any
such instrument shall not render the Beneficiaries, the Trustees or their agents
liable, nor shall the Trustees be liable to anyone for such omission.

8.3 Limitation on Liability to Third Persons. No Beneficiary shall be subject to
any personal liability whatsoever, in tort, contract, or otherwise, to any
Person in connection with the Trust Assets, the Holdco Assets or the affairs of
the Trust. To the maximum extent that Maryland law in effect from time to time
permits limitation of the liability of trustees or officers of a Maryland
statutory trust, no present or former Trustee or officer or other agent of the
Trust or of any Trust Subsidiary, including the Advisor, shall be subject to any
personal liability whatsoever in tort, contract or otherwise, to the Trust, any
Beneficiary or any other Person. All Persons shall look solely to the Trust
Assets for satisfaction of claims of any nature arising in connection with the
affairs of the Trust. The Trustees shall, at all times, at the expense of the
Trust, maintain insurance for the protection of the Trust Assets, its
Beneficiaries, the Trustees and agents in such amount as the Trustees shall deem
adequate, in the exercise of their discretion, to cover all foreseeable
liability to the extent available at reasonable rates. Neither the amendment nor
repeal of this Section 8.3, nor the adoption or amendment of any other provision
of this Agreement inconsistent with this Section 8.3, shall apply to or affect
in any respect the applicability of the preceding sentences with respect to any
act or failure to act which occurred prior to such amendment, repeal or
adoption.

8.4 Recitals. Any written instrument creating an obligation of the Trust shall
be conclusively taken to have been executed or done by a Trustee or agent of the
Trust only in its capacity as Trustee under this Agreement, or in its capacity
as an agent of the Trust.

8.5 Indemnification. The Trustees and each Person appointed or employed by the
Trustees pursuant to Section 5.11, including the Advisor, and the directors,
officers, employees, managers and agents of each Trustee (each such person an
“Indemnified Person” and collectively the “Indemnified Persons”), shall, to the
fullest extent permitted by law, be indemnified out of the Trust Assets and the
Holdco Assets against all claims, actions, liabilities and expenses, including
amounts paid in satisfaction of judgments, in compromise or as fines and
penalties, and counsel fees, reasonably incurred by the Indemnified Persons in
connection with the defense or disposition of any action, suit or other
proceeding by the Trust, the Advisor or any other Person, whether civil or
criminal, in which the Indemnified Person may be involved or with which the
Indemnified Person may be threatened: (i) in the case of a Trustee or a Person
appointed by the Trustees pursuant to Section 5.11, including the Advisor, while
in office or thereafter, by reason of his being or having been such a Trustee,
Advisor, employee or agent including, without limitation, in connection with or
arising out of any action, suit or other proceeding based on any alleged breach
of duty, neglect, error, misstatement, misleading statement, omission or act of
any such Trustee, Advisor, or Person in such capacity: and (ii) in the case of
any director, officer, employee, manager or agent of any such Person, by reason
of any such Person exercising or

 

19



--------------------------------------------------------------------------------

failing to exercise any right or power hereunder. The rights accruing to any
Indemnified Person under these provisions shall not exclude any other right to
which the Indemnified Person may be lawfully entitled; provided that no
Indemnified Person may satisfy any right of indemnity or reimbursement granted
herein, or to which the Indemnified Person may be otherwise entitled, except out
of the Trust Assets and the Holdco Assets, and no Beneficiary shall be
personally liable to any person with respect to any claim for indemnity or
reimbursement or otherwise. The Trustees may make advance payments in connection
with indemnification under this Section 8.5, provided that the Indemnified
Person shall have given a written undertaking to repay any amount advanced to
the Indemnified Person and to reimburse the Trust in the event that it is
subsequently determined that the Indemnified Person is not entitled to such
indemnification. The Trustees shall cause the Trust to purchase such insurance
as they believe, in the exercise of their discretion, adequately insures that
each Indemnified Person shall be indemnified against any such claims, actions,
liabilities and expenses pursuant to this Section 8.5. Nothing contained herein
shall restrict the right of the Trustees to indemnify or reimburse such
Indemnified Person in any proper case, even though not specifically provided for
herein, nor shall anything contained herein restrict the right of any such
Indemnified Person to contribution under applicable law.

8.6 Reliance on Statements by Trustees. Any Person dealing with the Trustees
shall be fully protected in relying upon the Trustees’ certificate, signed by
any one or more of the Trustees, with respect to the authority that one or more
Trustees, or any officer or agent of the Trust, has to take any action with
respect to the Trust. Any Person dealing with the Trustees shall be fully
protected in relying upon the Trustees’ certificate setting forth the facts
concerning any action taken by the Trustees pursuant to this Agreement.

ARTICLE IX

CERTAIN MATTERS CONCERNING THE BENEFICIARIES

9.1 Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced: (i) by any instrument or any number of
instruments of similar tenor executed by the Beneficiaries in person or by
proxy, agent or attorney appointed in writing; or (ii) by the record of the
Beneficiaries voting in person or by proxy in favor thereof at any meeting of
Beneficiaries duly called and held in accordance with the provisions of
Article X.

9.2 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right by
virtue of any provision of this Agreement to institute any action or proceeding
at law or in equity against any party other than the Trustees upon or under or
with respect to the Trust Assets or the Holdco Assets or the agreements relating
to or forming part of the Trust Assets or the Holdco Assets, and the
Beneficiaries (by their acceptance of any distribution made to them pursuant to
this Agreement) waive any such right.

 

20



--------------------------------------------------------------------------------

9.3 Requirement of Undertaking. The Trustees may request any court to require,
and any court may in its discretion require, in any suit for the enforcement of
any right or remedy under this Agreement, or in any suit against the Trustees
for any action taken or omitted to be taken by them as Trustees, the filing by
any party litigant in such suit of an undertaking to pay the costs of such suit,
and such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; provided that the provisions of this Section 9.3 shall not apply to
any suit by the Trustees.

ARTICLE X

MEETINGS OF BENEFICIARIES

10.1 Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement expressly permit
Beneficiaries to take either acting alone or with the Trustees.

10.2 Meeting Called by Trustees. The Trustees may at any time call a meeting of
the Beneficiaries to be held at such time and at such place as the Trustees
shall determine. Written notice of any meeting of the Beneficiaries shall be
given by the Trustees (except as provided in Section 10.3), which written notice
shall set forth the time and place of such meeting and in general terms the
action proposed to be taken at such meeting, and shall be mailed not more than
60 nor less than 10 days before such meeting is to be held to all of the
Beneficiaries of record not more than 60 days before the date of such meeting.
The notice shall be directed to the Beneficiaries at their respective addresses
as they appear in the records of the Trust.

10.3 Meeting Called on Request of Beneficiaries. Within 30 days after written
request to the Trustees by Beneficiaries holding an aggregate of at least 25% of
the total Units held by all Beneficiaries to call a meeting of all Beneficiaries
(but only to transact business permitted by Section 10.1 hereof), which written
request shall specify in reasonable detail the action proposed to be taken, the
Trustees shall proceed under the provisions of Section 10.2 to call a meeting of
the Beneficiaries, and if the Trustees fail to call such meeting within such
30-day period then such meeting may be called by such Beneficiaries, or their
designated representatives, requesting such meeting.

10.4 Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries either in person or
by his proxy duly authorized in writing. The signature of the Beneficiary on
such written authorization need not be witnessed or notarized. Each Beneficiary
shall be entitled to a number of votes equal to the number of Units held by such
Beneficiary as of the applicable record date.

10.5 Quorum; Vote Required for Approval. Except as otherwise required by this
Agreement or law, Beneficiaries holding at least the number of Units in the
aggregate sufficient to take action on any matter for which such meeting was
called shall be necessary to constitute a quorum at any meeting of Beneficiaries
for the transaction of business. If less than a quorum is

 

21



--------------------------------------------------------------------------------

present, the Trustees or Beneficiaries having aggregate Units of at least a
majority of the total Units held by all Beneficiaries represented at the meeting
may adjourn such meeting with the same effect and for all intents and purposes
as though a quorum had been present. Except to the extent a different percentage
is specified in this Agreement for a particular matter or is required by law,
when a quorum is present, any act requiring the approval of the Beneficiaries
shall be approved by the affirmative vote of a majority of all the votes
entitled to be cast on the matter.

10.6 Adjournment of Meeting. Subject to Section 10.5, meeting of Beneficiaries
may be adjourned from time to time and a meeting may be held at such adjourned
time and place without further notice.

10.7 Conduct of Meetings. The Trustees shall appoint the Chairman and the
Secretary of the meeting and may adopt such rules for the conduct of such
meeting as they shall deem appropriate, provided that such rules shall not be
inconsistent with the provisions of this Agreement. The vote upon any resolution
submitted to any meeting of Beneficiaries shall be by written ballot. An
Inspector of Votes, appointed by the Chairman of the meeting, shall count all
votes cast at the meeting, in person or by proxy, for or against any resolution
and shall make and file with the Secretary of the meeting their verified written
report. In the event that a meeting of the Beneficiaries is held when there are
no Trustees then in office, the Beneficiaries present or represented by proxy
may adopt such rules for the conduct of such meeting as they shall deem
appropriate, provided that such rules shall not be inconsistent with the
provisions of this Agreement.

10.8 Record of Meeting. A record of the proceedings of each meeting of
Beneficiaries shall be prepared by the Secretary of the meeting. The record
shall be signed and verified by the Secretary of the meeting and shall be
delivered to the Trustees to be preserved by them. Any record so signed and
verified shall be conclusive evidence of all of the matters therein stated.

ARTICLE XI

AMENDMENTS

11.1 Amendments Requiring Consent of Beneficiaries. This Agreement may be
amended from time to time by the Trustees, with the approval of Beneficiaries
holding a majority of the total Units outstanding, or such greater or lesser
percentage as shall be specified in this Agreement for the taking of an action
by the Beneficiaries under the affected provision of this Agreement, obtained at
a meeting of the Beneficiaries duly called for such purpose; provided that no
such amendment shall increase the potential liability of the Trustees hereunder
without the written consent of the Trustees; provided, further, that no such
amendment shall permit the Trustees to engage in any activity prohibited by
Section 7.1 hereof or affect the Beneficiaries’ rights to receive their pro rata
shares of the Trust Assets at the time of any distribution, and no such
amendment shall jeopardize the status of the Trust as a “liquidating trust” for
federal, state, or local income tax purposes within the meaning of Treasury
Regulation Section 301.7701-4(d) and any analogous provision of state or local
law or jeopardize the Beneficiaries treatment as other than the owners of their
respective shares of the Trust’s taxable income pursuant to Section 671 through
679 of the Code and any analogous provision of state or local law.

 

22



--------------------------------------------------------------------------------

11.2 Amendments Not Requiring Consent of Beneficiaries This Agreement may be
amended from time to time by the Trustees, without the consent of any of the
Beneficiaries, (i) to add to the representations, duties or obligations of the
Trustees or surrender any right or power granted to the Trustees herein; (ii) to
facilitate the transferability by Beneficiaries of Trust Units, subject to the
ability of the liquidating trust to remain eligible for relief from the
registration and reporting requirements under the Exchange Act, (iii) to comply
with applicable laws, including tax laws or to satisfy any requirements,
conditions, guidelines or opinions contained in any opinion, directive, order,
ruling or regulation of the Commission, the Internal Revenue Service or any
other U.S. federal or state or non-U.S. governmental agency, compliance with
which the Trustees deem to be in the best interest of the Beneficiaries as a
whole, (iv) to enable the Trust to obtain no-action assurances from the staff of
the Commission regarding relief from registration and reporting requirements
under the Exchange Act, which relief the Trustees deem to be in the best
interest of the Beneficiaries as a whole, (v) to enable the Trust to be treated
as a liquidating trust under Treasury Regulation Section 301.7701-4(d) and any
analogous provision of state or local law, if the Trustees deem it to be in the
best interests of the Beneficiaries as a whole, or (vi) to cure any ambiguity,
to correct or supplement any provision herein which may be inconsistent with any
other provision herein, or to add any other provision with respect to matters or
questions arising under this Agreement which will not be inconsistent with the
provisions of this Agreement.

11.3 Notice and Effect of Amendment. Upon the execution of any such declaration
of amendment by the Trustees, this Agreement shall be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties, and immunities of the Trustees and the
Beneficiaries under this Agreement shall thereafter be determined, exercised and
enforced hereunder subject in all respects to such modification and amendments,
and all the terms and conditions of any such amendment shall thereby be deemed
to be part of the terms and conditions of this Agreement for any and all
purposes.

ARTICLE XII

MISCELLANEOUS PROVISIONS

12.1 Filing Documents. This Agreement shall be filed or recorded in such office
or offices as the Trustees may determine to be necessary or desirable. A copy of
this Agreement and all amendments thereof shall be maintained in the principal
executive office of the Trust and shall be available at all times during regular
business hours for inspection by any Beneficiary or such Beneficiary’s duly
authorized representative. The Trustees shall file or record any amendment of
this Agreement in the same places where the original Agreement is filed or
recorded to the extent the Trustees may determine such filing to be necessary or
desirable. The Trustees shall file or record any instrument which relates to any
change in the name or office of a Trustee in the same places where the original
Agreement is filed or recorded to the extent the Trustees may determine such
filing to be necessary or desirable.

12.2 Intention of Parties to Establish Trust. This Agreement is not intended to
create, and shall not be interpreted as creating, a corporation, association,
partnership, or joint venture of any kind for purposes of federal income
taxation or for any other purpose.

 

23



--------------------------------------------------------------------------------

12.3 Laws as to Construction. This Agreement, the internal affairs of the Trust,
and the liability of the Trustees as trustee, and the Beneficiaries as holders
of Beneficial Interests, for any debt, obligation, or other liability of the
Trust shall be governed by and construed in accordance with the internal laws of
the State of Maryland, except to the extent that the provisions of any
applicable law are permitted to be varied by the provisions of the Agreement, in
which event the provisions of this Agreement shall govern; provided that the
Maryland Act (except as varied hereby), and not the laws applicable to common
law trusts, shall govern the Trust, this Agreement, and the rights and
obligations of the Trustees and the Beneficiaries. The Trustees, the Company and
the Beneficiaries (by their acceptance of any distributions made to them
pursuant to this Agreement) consent and agree that this Agreement shall be
governed by and construed in accordance with such laws.

12.4 Exclusive Form for Certain Litigation. Unless the Trustees consent in
writing to the selection of an alternative forum, the Circuit Court for
Baltimore City, Maryland, or, if that Court does not have jurisdiction, the
United States District Court for the District of Maryland, Baltimore Division,
shall be the sole and exclusive forum for (a) any action asserting a claim of
breach of any duty owed by any Trustee or any officer, employee, independent
contractor or agent of the Trust or any Trust Subsidiary, including the Advisor,
to the Trust or any Beneficiary or such Beneficiary’s heirs or devisees or, if
applicable, plan participant or account owner, (b) any action asserting a claim
against the Trust or any Trustee or any officer, employee, independent
contractor or agent of the Trust or any Trust Subsidiary, including the Advisor,
pursuant to any provision of the Maryland Statutory Trust Act or this Agreement
or (c) any action asserting a claim against the Trust or any Trustee or any
officer, employee, independent contractor or agent of the Trust or any Trust
Subsidiary, including the Advisor that is governed by the internal affairs
doctrine.

12.5 Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

12.6 Notices.

(a) Any notice or other communication by the Trustees to any Beneficiary shall
be in writing and shall be deemed to have been duly given for all purposes when
(i) deposited in the mail, postage prepaid, for delivery to, or deposited with a
courier service for delivery to, such Person, or (ii) delivered personally or
sent by fax or email to such Person, in each case at his address or fax number
as shown in the records of the Trust.

 

24



--------------------------------------------------------------------------------

(b) All notices and other communications under this Agreement to any party
hereto shall be in writing and shall be deemed to have been duly given for all
purposes when (i) deposited in the mail, postage prepaid, for delivery to, or
deposited with a courier service for delivery to, such party, or (ii) delivered
personally or sent by fax or email to such party, in each case at the following
address or fax number or at such other addresses or numbers as shall be
specified by the parties by like notice.

 

  (i) If to the Trust or the Trustees:

DC Industrial Liquidating Trust

518 Seventeenth Street, 17th Floor

Denver, CO 80202

Attention: Dwight L. Merriman III

Email: dmerriman@industrialincome.com

Facsimile: 303-869-4602

 

  (ii) If to the Company:

Industrial Income Trust Inc.

518 Seventeenth Street, 17th Floor

Denver, CO 80202

Attention: Thomas McGonagle

                    Josh Widoff

Email: tmcgonagle@industrialincome.com

Email: jwidoff@blackcreekcapital.com

Facsimile: 303-869-4602

12.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same instrument.

[Signature page follows.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Industrial Income Trust Inc. has caused this Agreement to be
executed by an authorized officer, and the Trustees herein have executed this
Agreement, effective this 3rd day of November, 2015.

 

THE COMPANY:

 

INDUSTRIAL INCOME TRUST INC.

By:    /s/ Joshua J. Widoff  

Name: Joshua J. Widoff

Title: Executive Vice President, Secretary & General Counsel

 

THE TRUSTEES: /s/ Dwight L. Merriman III Name: Dwight L. Merriman III /s/
Marshall M. Burton Name: Marshall M. Burton /s/ Stanley A. Moore Name: Stanley
A. Moore

 

26



--------------------------------------------------------------------------------

Schedule A

Retained Properties

 

Retained Property

  

Property Company

  

Location

   City    State    Zip
Code Bluegrass DC II    IIT Bluegrass DC II LLC    NW corner of McFarland
Parkway and McGinnis Ferry Road    Alpharetta    GA    30005 Redlands
Distribution Center    IIT Redlands DC LP    NE Corner W. Lugonia and California
St.    Redlands    CA    92374 Cajon DC    IIT Cajon DC LP    6207 N. Cajon
Boulevard    San Bernardino    CA    92407 Lehigh Valley Crossing DC I    IIT
Lehigh Valley Crossing DC I LLC    2929 Schoeneck Road    Macungie    PA   
18062 Lehigh Valley Crossing DC II    IIT Lehigh Valley Crossing DC II LLC   
3100 Alburtis Rd    Macungie    PA    18062 Lehigh Valley Crossing DC III    IIT
Lehigh Valley Crossing DC III LLC    2918 Schoeneck Rd    Macungie    PA   
18062 Tamarac Commerce Center II    IIT Tamarac Commerce Center II LLC    6201
North Nob Hill Rd    Tamarac    FL    33321 Tamarac Commerce Center III    IIT
Tamarac Commerce Center III LLC    6900 Hiatus Rd    Tamarac    FL    33321
Miami DC III    IIT Miami DC III LLC    11001 NW 124th St    Medley    FL   
33178 Miami DC III Land Bank    IIT Miami DC III Land LLC    10910 NW 124th St
   Medley    FL    33178 Miami DC IV    IIT Miami DC IV LLC    11040 NW 124th St
   Medley    FL    33178



--------------------------------------------------------------------------------

APPENDIX A

BILL OF SALE, ASSIGNMENT, ACCEPTANCE AND ASSUMPTION AGREEMENT

This Bill of Sale, Assignment, Acceptance and Assumption Agreement (“Agreement”)
is executed as of this          day of                     , 2015, by Industrial
Income Trust Inc., a Maryland corporation (“Assignor”), and DC Industrial
Liquidating Trust, a Maryland statutory trust (“Assignee”).

WHEREAS, the Agreement and Plan of Merger, dated as of July 28, 2015 (the
“Merger Agreement”), by and among Assignor, Western Logistics LLC, a Delaware
limited liability company (“Parent”), and Western Logistics II LLC, a Delaware
limited liability company (“Merger Sub”), includes a plan for the liquidation of
the assets of Assignor that will not be disposed of in the merger contemplated
by the Merger Agreement (the “Plan”) that provides that, prior to consummation
of such merger, the Assignor will transfer its indirect ownership interests in
such assets to a limited liability company formed to complete the development,
lease-up, sale and distribution of the proceeds of the sale of such assets and,
following such transfer, transfer the interests in such limited liability
company to a liquidating trust for the benefit of the Company’s stockholders;

WHEREAS, the Assignor currently holds all of the common membership units (the
“Holdco Common Units”) in DC Liquidating Assets Holdco LLC, a Delaware limited
liability company, which Holdco Common Units constitute the limited liability
company interests contemplated to be transferred to the liquidating trust; and

WHEREAS, consistent with the Plan, Assignor now desires to assign, transfer, and
convey to Assignee all right, title, interest in and to the Holdco Common Units,
to be held and administered by Assignee in accordance with the terms and
conditions set forth in the Amended and Restated Declaration of Trust, dated as
of the date hereof, entered into among Assignor, as grantor, and the trustees
signatory thereto (the “Trust Agreement”), in exchange for 100% of the units of
beneficial interests in the Assignee.

NOW, THEREFORE, pursuant to the Plan of Liquidation and in consideration of the
premises set forth in the Trust Agreement and for good and valuable
consideration as set forth therein, the receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows

 

  1. Assignor does hereby ASSIGN, CONVEY, TRANSFER, SET OVER, and DELIVER to
Assignee, its successors and assigns, all right, title, interest in and to the
Holdco Common Units (the “Grant”). In exchange for the Grant, Assignee does
hereby issue to Assignor 100% of the units of beneficial interests in the
Assignee.

 

  2. Assignee does hereby accept, assume and become responsible for all
liabilities and obligations with respect to, and becomes fully responsible for,
the Holdco Common Units and agrees to perform all of the terms, covenants and
conditions in connection with the Holdco Common Units required to be performed
by the owner thereof.



--------------------------------------------------------------------------------

  3. Assignor hereby agrees to perform, execute, and deliver or cause to be
performed, executed, and delivered any and all such further acts and assurances
as Assignee may reasonably require to perfect Assignee’s interest in the Holdco
Common Units.

 

  4. This Agreement is governed by and shall be construed in accordance with the
laws of the State of Maryland.

 

  5. This Agreement may be executed in multiple counterparts, each of which
shall serve as an original for all purposes, but all counterparts shall be
construed together and constitute one and the same Assignment.

[Signatures appear on the following page.]



--------------------------------------------------------------------------------

ASSIGNOR:

 

Industrial Income Trust Inc.

By       

Name:

Title:

 

ASSIGNEE:

 

DC Industrial Liquidating Trust

By       

Name:

Title: